NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50231

                Plaintiff-Appellee,             D.C. No.
                                                2:11-CR-1075-SJO-6
 v.

ARTAK OVSEPIAN,                                 MEMORANDUM*

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    18-50026

                Plaintiff-Appellee,             D.C. No.
                                                2:11-CR-1075-SJO-3
 v.

KENNETH WAYNE JOHNSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                      Argued and Submitted August 10, 2018
                              Pasadena, California

Before: CALLAHAN and NGUYEN, Circuit Judges, and EZRA,** District Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      In these consolidated appeals, Appellants Artak Ovsepian (“Ovsepian”) and

Kenneth Johnson (“Johnson”) raise two principal arguments: first, Ovsepian and

Johnson argue that their consecutive sentences for aggravated identity theft under

18 U.S.C. § 1028A bar an enhancement under U.S.S.G. § 2B1.1(b)(11)(A)(ii) as

impermissible double-counting because the sentences are based on the unlawful

use of a means of identification, see U.S.S.G. § 2B1.6 cmt. n.2; and second,

Ovsepian contends that his 15-year sentence is substantively and procedurally

unreasonable under 18 U.S.C. § 3553(a) because it created an unwarranted

sentence disparity with Johnson. Johnson does not challenge the reasonableness of

his sentence.

      I.        Enhancement Under U.S.S.G. § 2B1.1(b)(11)(A)(ii). We review the

district court’s interpretation of the Guidelines de novo, the district court’s factual

findings for clear error, and the district court’s application of the Sentencing

Guidelines to the facts of the case for abuse of discretion. United States v.

Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017).

      Despite Appellants’ argument to the contrary, under the facts in this case,

Application Note 2 to section 2B1.6 did not bar the two-level

authentication-feature enhancement under U.S.S.G. § 2B1.1(b)(11)(A)(ii).

Accordingly, the district court did not err in applying the two-level enhancement

      **
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.

                                           2                                       17-50231
under U.S.S.G. § 2B1.1(b)(11)(A)(ii).

      II.    Reasonableness of Sentence. In his last issue on appeal, Ovsepian

argues that the district court procedurally erred because it did not state with

sufficient specificity its reason for imposing a significantly disparate sentence from

that of his co-defendant Johnson. Ovsepian also contends that his sentence is

substantively unreasonable because of the significant disparity between his and

Johnson’s sentences.

      Because Ovsepian failed to raise his procedural argument before the district

court, we review the procedural reasonableness of his sentence for plain error.

United States v. Rangel, 697 F.3d 795, 800–01 (9th Cir. 2012) (“Where a

procedural sentencing error is raised for the first time on appeal, it is reviewed for

plain error.”). We review the substantive reasonableness of Ovsepian’s sentence

for abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).

      Here, the record contains ample reasons for the disparity in sentences. The

district court explained that it imposed a harsher sentence on Ovsepian because he

and Johnson had engaged in different criminal conduct, all of which had occurred

under Ovsepian’s direction and leadership. As a result of his leadership role,

Ovsepian received an enhancement, whereas Johnson received no such

enhancement. Moreover, the district court explained that, unlike Johnson,

Ovsepian acted as one of the managers of the scheme and participated in numerous


                                           3                                      17-50231
aspects of the conspiracy. The district court also cited the fact that Ovsepian

received a greater monetary benefit from the scheme.

      The record reflects that the district court considered and rejected Ovsepian’s

arguments regarding the sentencing disparity and gave thoughtful attention to the

criteria set forth in § 3553(a), including the need to avoid unwarranted sentencing

disparities, before imposing the sentence. See 18 U.S.C. § 3553(a)(6). After

completing this review, the district court imposed a sentence that was below the

Guidelines range. Based on the record, we conclude that there was no procedural

error and that the sentence is substantively reasonable.

      For the reasons stated, we AFFIRM: (1) the district court’s decision to

impose a two-level enhancement under U.S.S.G. § 2B1.1(b)(11)(A)(ii); and

(2) Appellant Ovsepian’s sentence.

      AFFIRMED.




                                          4                                       17-50231